817 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil-Ullah AL-MUHAYMIN, Plaintiff-Appellant,v.Michael DUTTON, et al., Defendants-Appellees.
No. 87-5160.
United States Court of Appeals, Sixth Circuit.
May 1, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
Appellant has filed a notice of appeal from the district court's order denying his motion to file a supplemental complaint.  However, this order also granted appellant's motion to reinstate his claims against three defendants.  Appellee moves to dismiss this appeal as prematurely filed because the order appealed from is not final.  Appellant has failed to respond thereto.


3
Appellee's motion is hereby granted.  The order denying the motion to file a supplemental complaint is not a final and appealable order within the meaning of 28 U.S.C. Sec. 1291.  Accordingly, this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation